DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of PCT/AU2018/051028 filed 20 September 2018. Acknowledgment is made of the Applicant's claim of foreign priority to foreign applications AU2018902513 filed 11 July 2018, AU2017903828 filed 20 September 2017, and AU2017903829 filed 20 September 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing date of the instant claims is 20 September 2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a method of treating noise induced hearing loss in a human subject by administering to the middle or inner ear cavity a supraparticle comprising a neurotrophic factor wherein SGN survival is observed across a wide extent of the cochlea. Wang teaches supraparticles (diameter 580 μm) that are loaded with approximately 1.33 μg of BDNF and administered to the cochlea of a guinea pig to treat sensorineural hearing loss. Pierstorff et al. (US 2015/0202161) teaches that BDNF can be used to treat sensorineural or noise induced hearing loss [0083]. Miller (Int. J. Devi Neuroscience, Vol. 15, No. 4/5, pp. 631-643, 1997) teaches that two weeks of treatment 
The prior art, at best, teaches localized effects of BDNF and not broader effects across the entire cochlea. As such, the Applicant has found an unexpected result of treating with a supraparticle of neurotrophic factor. Claims 46-55, 58-62, 65, and 67-68 are accordingly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613